249 F.3d 1101 (9th Cir. 2001)
CABAZON BAND OF MISSION INDIANS; PAUL D. HARE, PLAINTIFFS-APPELLANTS,v.LARRY D. SMITH, INDIVIDUALLY AND IN HIS CAPACITY AS SHERIFF OF RIVERSIDE COUNTY; RONALD F. DYE, INDIVIDUALLY AND IN HIS CAPACITY AS CAPTAIN, INDIO STATION, RIVERSIDE COUNTY SHERIFF'S DEPARTMENT; COUNTY OF RIVERSIDE, DEFENDANTS-APPELLEES.
No. 99-55229
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted May 4, 2000Submission Deferred May 18, 2000Resubmitted May 10, 2001Filed May 17, 2001

1
NOTE: THIS OPINION HAS BEEN WITHDRAWN SEE ORDER OF NOVEMBER 26, 2001.